Citation Nr: 9913902	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 24, 1996, 
for an award of a total disability rating for Department of 
Veterans Affairs (VA) compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1964 to 
February 1971.  

This matter arises from a rating decision rendered in June 
1997 by the VA Regional Office (RO) in Portland, Oregon, 
which granted the veteran a total disability rating for his 
service-connected psychiatric disorder effective September 
24, 1996.  Subsequently, the case was transferred to the VARO 
in Muskogee, Oklahoma.


REMAND

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1998).  An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).  A Notice of Disagreement with a 
determination by the agency of original jurisdiction must be 
filed within one year from the date that that agency mails 
notice of the determination to the claimant.  Otherwise, the 
determination will become final.  38 C.F.R. § 20.302 (1998).  
However, for reasons set forth below, the Board finds that 
under the circumstances of this case, the pertinent statutory 
and regulatory provisions do not allow for the Board to 
accept for appellate consideration the issue that was 
certified on appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

The United States Court of Appeals for the Federal Circuit 
has held that, for purposes of initiating appellate review, 
procedural elements such as the notice of disagreement and 
substantive appeal can apply only to the element of the claim 
that is currently being decided, and cannot apply to a 
"logically down-stream element."  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The decision issued in 
Grantham specifically overruled a prior decision issued by 
the United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) in 
West v. Brown, 7 Vet. App. 329 (1995)(en banc).  In that 
case, the Court found that an appeal of an RO's denial of a 
service-connection claim included all benefits potentially 
available that might stem from the essential elements of that 
claim, including the level of compensation and effective 
dates.

In this instance, the veteran timely and properly appealed a 
denial of an increased evaluation for his service-connected 
post-traumatic stress disorder (PTSD) with psychosomatic 
tension/vascular headaches that was subsequently granted in a 
June 1997 rating decision.  Nonetheless, the issue of 
entitlement to an earlier effective date for that increased 
rating constitutes a separate and distinct matter with 
separate procedural requirements.  In the instant case, the 
Regional Office, in a July 1997 Supplemental Statement of the 
Case, addressed the issue of the veteran's entitlement to an 
earlier effective date for the award of a total disability 
rating.  Also, in correspondence dated that same date, the 
Regional Office informed the veteran that unless he was 
satisfied with the rating decision that granted an increased 
evaluation of 100 percent for PTSD, the Court mandated that 
the veteran's appeal be continued on the additional issues of 
effective date and/or evaluation.  The RO continued to 
process the veteran's appeal on the issue of entitlement to 
an earlier effective date, and provided no indication to the 
veteran or his representative that additional procedural 
steps were required for the Board to consider that claim.  

The Board notes that the Regional Office apparently acted in 
accordance with Holland v. Brown, 9 Vet. App. 324 (1996).  On 
July 29, 1997, the Federal Circuit issued an order summarily 
reversing and remanding the decision of the United States 
Court of Appeals for Veterans Claims in Holland.  In light of 
this action, the holding in Holland is no longer binding 
precedent on VA.  The Regional Office apparently sought to 
comply with the decision in Holland, and treated the issue of 
an effective date as being within its jurisdiction, 
notwithstanding the absence of a Notice of Disagreement as to 
that issue filed prior to issuance of the July 1997 
Supplemental Statement of the Case.  However, as discussed 
above, subsequent decisions of the Circuit Court have 
superseded the Veterans Court decision relied upon by the 
Regional Office.  Thus, although the veteran submitted a 
Substantive Appeal to the issue of an effective date in 
August 1997, the record contains no Notice of Disagreement as 
to the effective date followed by a Statement of the Case on 
that issue, and then, a Substantive Appeal.  Under the 
circumstances, the pertinent legal criteria do not permit the 
Board to adjudicate the effective date claim at this time.  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see also 
Holland v. Gober, 10 Vet. App. 433 (1997); Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997); Grantham, supra. 

The Board notes further, that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can reasonably 
be construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.  The August 1997 VA Form 9 contains language that can 
be liberally construed as meeting the requirements for a 
notice of disagreement.  The form was filed by the veteran 
within one year of the date that the veteran was notified of 
the 100 percent rating for PTSD in June 1997 and specifically 
refers to the effective date of that award.  Therefore, it is 
accepted as a timely filed Notice of Disagreement.  Once a 
Notice of Disagreement is received, as noted above, the RO 
must furnish the claimant a Statement of the Case.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Thereafter, a 
Substantive Appeal must be filed to perfect the appeal.  

When, during the course of review, it is determined that 
further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction. 38 C.F.R. § 19.9 (1998).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).  To comply with 
the statutory and regulatory requirements, the case is 
REMANDED to the RO for the following action:

The veteran and his representative should 
be given a Statement of the Case covering 
all pertinent evidence on the veteran's 
entitlement to an earlier effective date 
for an award of a 100 percent disability 
rating for PTSD.  The veteran and his 
representative should be provided with 
information regarding the appropriate 
time period within which to submit a 
Substantive Appeal.

If a Substantive Appeal is received, the case should be 
processed and returned to the Board, in compliance with the 
applicable procedures regarding the processing of appeals.  
The Board intimates no opinion as to the ultimate outcome of 
this case.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




